Name: Commission Delegated Regulation (EU) 2017/1502 of 2 June 2017 amending Annexes I and II to Regulation (EC) No 443/2009 of the European Parliament and of the Council for the purpose of adapting them to the change in the regulatory test procedure for the measurement of CO2 from light duty vehicles (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: environmental policy;  deterioration of the environment;  land transport;  organisation of transport;  technology and technical regulations
 Date Published: nan

 26.8.2017 EN Official Journal of the European Union L 221/4 COMMISSION DELEGATED REGULATION (EU) 2017/1502 of 2 June 2017 amending Annexes I and II to Regulation (EC) No 443/2009 of the European Parliament and of the Council for the purpose of adapting them to the change in the regulatory test procedure for the measurement of CO2 from light duty vehicles (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the second subparagraph of Article 8(9) and the second subparagraph of Article 13(7) thereof, Whereas: (1) A new regulatory test procedure for measuring CO2 emissions and fuel consumption from light duty vehicles, the World Harmonised Light Vehicles Test Procedure (WLTP), set out in Commission Regulation (EU) 2017/1151 (2) will replace the New European Driving Cycle (NEDC), which is currently used pursuant to Commission Regulation (EC) No 692/2008 (3), with effect starting from 1 September 2017. The WLTP is expected to provide CO2 emission and fuel consumption values that are more representative of real driving conditions. (2) In order to take into account the difference in the level of CO2 emissions measured under the existing NEDC and the new WLTP procedures, a methodology for correlating those values has been put in place pursuant to Commission Implementing Regulation (EU) 2017/1153 (4). (3) The correlation methodology is to be used during the phasing-in of the WLTP until end of 2020 to ensure that manufacturers' compliance with the CO2 emission targets can be verified on the basis of the NEDC emission values during that period. As a consequence, WLTP based specific CO2 emission targets should be applied with effect from the calendar year 2021. (4) In 2020 the CO2 emissions of all new vehicles registered is to be determined on the basis of both the NEDC and the WLTP in accordance with the correlation methodology. By monitoring both those CO2 values, robust datasets should be available for comparing the level of emissions resulting from the two test procedures. Those datasets should allow the determination of WLTP based specific emission targets that are of a stringency comparable to those determined by reference to NEDC measurements in accordance with the requirement set out in Article 13(7) of Regulation (EC) No 443/2009. (5) For the purpose of setting a manufacturer's specific emission target in 2021, the average WLTP CO2 emissions of the new cars registered in 2020 should be used as reference value. The specific emission target should be determined by either increasing or decreasing that reference value proportionally to the manufacturer's performance in meeting its NEDC based target in 2020. (6) In order to ensure that the WLTP based specific emission targets remain comparable over time, account should be taken of annual changes in the average mass of the manufacturer's fleet. (7) A number of new parameters should be added to the detailed data that is to be monitored following the introduction of the WLTP. Under the WLTP the CO2 emission values are to be calculated taking into account the specific configuration of each individual vehicle. In order to ensure that the vehicles can be identified and the data effectively verified by manufacturers as well as by the Commission, it is appropriate to base the monitoring on vehicle identification numbers. (8) Annexes I and II to Regulation (EC) No 443/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 443/2009 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 140, 5.6.2009, p. 1. (2) Commission Regulation (EU) 2017/1151 of 1 June 2017 supplementing Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information, amending Directive 2007/46/EC of the European Parliament and of the Council, Commission Regulation (EC) No 692/2008 and Commission Regulation (EU) No 1230/2012 and repealing Regulation (EC) No 692/2008 (OJ L 175, 7.7.2017, p. 1). (3) Commission Regulation (EC) No 692/2008 of 18 July 2008 implementing and amending Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 199, 28.7.2008, p. 1). (4) Commission Implementing Regulation (EU) 2017/1153 of 2 June 2017 setting out a methodology for determining the correlation parameters necessary for reflecting the change in the regulatory test procedure and amending Regulation (EU) No 1014/2010 (OJ L 175, 7.7.2017, p. 679). ANNEX Annex I and II to Regulation (EC) No 443/2009 are amended as follows: (1) In Annex I, the following points 3, 4 and 5 are added: 3. The specific emission reference target for a manufacturer in 2021 shall be calculated as follows: Where: is the average specific emissions of CO2 in 2020 determined in accordance with Annex XXI to Commission Regulation (EU) 2017/1151 (*1) and calculated in accordance with the sixth indent in the second paragraph of Article 4 of this Regulation, without including CO2 savings resulting from the application of Articles 5a and 12 of this Regulation; is the average specific emissions of CO2 in 2020 determined in accordance with Commission Implementing Regulation (EU) 2017/1153 (*2) and calculated in accordance with the sixth indent in the second paragraph of Article 4 of this Regulation without including CO2 savings resulting from the application of Articles 5a and 12 of this Regulation; NEDC2020target is the 2020 specific emission target calculated in accordance with point 1(c) of this Annex. 4. Starting from 2021, the specific emission target for a manufacturer shall be calculated as follows: Specific emission target = WLTPreference target + a [(MÃ ¸  M0)  (MÃ ¸2020  M0,2020)] Where: WLTPreference target is the 2021 specific emission reference target calculated in accordance with point 3; a is as defined in point 1(c); MÃ ¸ is the average of the mass (M) as defined in point 1 of the new registered vehicles in the target year in kilograms (kg); M0 is as defined in point 1; MÃ ¸2020 is the average of the mass (M) as defined in point 1 of the new registered vehicles in 2020 in kilograms (kg); M0,2020 is the M0 value applicable in the reference year 2020. 5. For a manufacturer that has been granted a derogation with regard to a specific NEDC based emission target in 2021, the WLTP based derogation target shall be calculated as follows: Where: is as defined in point 3; is as defined in point 3; NEDC2021target is the 2021 specific emission target granted by the Commission pursuant to Article 11 of this Regulation. (*1) Commission Regulation (EU) 2017/1151 of 1 June 2017 supplementing Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information, amending Directive 2007/46/EC of the European Parliament and of the Council, Commission Regulation (EC) No 692/2008 and Commission Regulation (EU) No 1230/2012 and repealing Regulation (EC) No 692/2008 (OJ L 175, 7.7.2017, p. 1)." (*2) Commission Implementing Regulation (EU) 2017/1153 of 2 June 2017 setting out a methodology for determining the correlation parameters necessary for reflecting the change in the regulatory test procedure and amending Regulation (EU) No 1014/2010 (OJ L 175, 7.7.2017, p. 679).;" (2) Annex II is amended as follows: (a) in Part A, point 1 is replaced by the following: 1. Member States shall, for each calendar year, record the following detailed data for each new passenger car registered in their territory: (a) the manufacturer; (b) the type-approval number with its extension; (c) the type, variant, and version (where applicable); (d) make and commercial name; (e) category of vehicle type-approved; (f) total number of new registrations; (g) mass in running order; (h) the specific emissions of CO2 (NEDC and WLTP); (i) footprint: the wheel base, the track width steering axle and the track width other axle; (j) the fuel type and fuel mode; (k) engine capacity; (l) electric energy consumption; (m) code for the innovative technology or group of innovative technologies and the CO2 emissions reduction due to that technology (NEDC and WLTP); (n) maximum net power; (o) the vehicle identification number; (p) WLTP test mass; (q) deviation and verification factors referred to in point 3.2.8 of Annex I to Implementing Regulation (EU) 2017/1153; (r) category of vehicle registered. However, for the calendar year 2017, the data referred to in point (g), as regards WLTP CO2 emissions values, and in point (l), as regards WLTP eco-innovation savings, as well as the data referred to in points (n), (o) and (q), may be reported on a voluntary basis. Starting from calendar year 2018, Member States shall make available to the Commission, in accordance with Article 8, all parameters listed in this point as specified in the format in Section 2 of Part C. Member States shall make available the data referred to in point (f) for calendar years 2017 and 2018. (b) Part C is replaced by the following: PART C  Format for the transmission of data For each year, Member States shall report the information specified in points 1 and 3 of part A in the following formats: Section 1  Aggregated monitoring data Member State (1) Year Data source Total number of new registrations of new passenger cars subject to EC type-approval Total number of new registrations of new individually approved passenger cars Total number of new registrations of new passenger cars approved as national small series Section 2  Detailed monitoring data  one vehicle record Reference to Point 1 of Part A Detailed data per vehicle registered (a) Manufacturer name EU standard denomination Manufacturer name OEM declaration Manufacturer name in Member State registry (2) (b) Type approval number and its extension (c) Type Variant Version (d) Make and commercial name (e) Category of vehicle type approved (f) Total number of new registrations (for 2017 and 2018) (g) Mass in running order (h) Specific CO2 emissions (combined) NEDC value Specific CO2 emissions (combined) WLTP value (from 2019) (i) Wheel base Track width steering axle (Axle 1) Track width other axle (Axle 2) (j) Fuel type Fuel mode (k) Engine capacity (cm3) (l) Electric energy consumption (Wh/km) (m) Code of the eco-innovation(s) Total NEDC CO2 emissions savings due to the eco-innovation(s) Total WLTP CO2 emissions savings due to the eco-innovation(s) (from 2019) (n) Maximum net power (o) Vehicle identification number (from 2019) (p) WLTP test mass (from 2019) (q) Deviation factor De (where available) Verification factor (where available) (r) Category of vehicle registered (1) ISO 3166 alpha-2 codes with the exception of Greece and the United Kingdom for which the codes are EL and UK respectively. (2) In the case of the national small series approvals (NSS) or the individual approvals (IVA), the manufacturer name shall be provided in the column Manufacturer name in Member State registry whilst in the column Manufacturer name EU standard denomination either of the following shall be indicated: AA-NSS or AA-IVA as the case may be..